J-S29030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                       IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                         Appellee

                    v.

EDWARD L. DOMES

                         Appellant                      No. 1914 WDA 2015


           Appeal from the PCRA Order entered November 10, 2015
              in the Court of Common Pleas of Allegheny County
             Criminal Division, at No(s): CP-02-CR-0008386-1993


BEFORE: BENDER, P.J.E., PANELLA, J., and FITZGERALD*, J.

MEMORANDUM BY PANELLA, J.                                     FILED MAY 27, 2016

     This is a pro se appeal from the order dismissing the “Petition for Writ

of Habeas Corpus Ad Subjiciendum” filed by Appellant, Edward L. Domes, as

an untimely serial petition pursuant to the Post Conviction Relief Act

(“PCRA”). We affirm.

     The    pertinent    facts   and   partial   procedural    history   have   been

summarized as follows.

           Following a jury trial on May 17, 1999, [Appellant and his
     co-defendant] were convicted of first degree murder.
     [Appellant] was sentenced to life imprisonment. This Court
     affirmed the judgment of sentence on December 13, 2000.
     [Appellant] filed a petition for allowance of appeal with our
     Supreme Court, which denied allocatur on June 27, 2001.

            On May 22, 2002, [Appellant], represented by counsel,
     filed his first PCRA petition. The PCRA court denied the petition
     without a hearing. After [Appellant] filed a pro se notice of


*Former Justice specially assigned to the Superior Court.
J-S29030-16


      appeal[,] counsel was appointed and [Appellant] subsequently
      filed an appeal for our Court’s review. Our Court affirmed the
      dismissal of the PCRA petition on January 6. 2004.

             On October 24, 2005, [Appellant] filed [his second] PCRA
      petition . . . arguing that evidence discovered after his [trial]
      entitle[d] him to a new trial. . . . The PCRA court initially
      dismissed the petition, but then granted reconsideration,
      reinstated the petition, and ordered an evidentiary hearing on
      the alleged after-discovered evidence. An amended PCRA
      petition was filed. On January 26, 2007, [Appellant, his co-
      defendant, and another witness] testified at the evidentiary
      hearing. On May 30, 2007, the PCRA court dismissed the PCRA
      petition.

Commonwealth v. Domes, 953 A.2d 826 (Pa. Super. 2008) (Table),

unpublished memorandum at 2-3 (citations and footnote omitted). We

affirmed the order denying post-conviction relief on April 18, 2008. See id.

On November 25, 2008, our Supreme Court denied Appellant’s petition for

allowance of appeal. See Commonwealth v. Domes, 961 A.2d 858 (Pa.

2008) (Table).

      On August 13, 2015, Appellant filed the petition at issue. The PCRA

court issued notice of intent to dismiss Appellant’s petition without a

hearing. Appellant filed a pro se response, but the PCRA court denied the

petition. This appeal follows. Appellant raises the following issues.

            I.     Did the [PCRA] Court [err] in construing or
                   dismissing [Appellant’s] Writ of Habeas Corpus Ad
                   Subjiciendum as a [PCRA] petition?

            II.    Did the Commonwealth create a procedural due
                   process of law violation by lodging the criminal
                   charge of 18 Pa.C.S.A. § 2501 Criminal Homicide?

            III.   Did the [trial court] have statutory authorization
                   to instruct the Jury on First Degree Murder where
                   [Appellant’s] trial was not deemed a capital case?

                                      -2-
J-S29030-16


            IV.   Did the [trial court] have statutory authorization
                  to impose a sentence of life imprisonment sua
                  sponte?

See Appellant’s Brief at 8.

      Initially, as readily acknowledged by Appellant, “[t]he PCRA subsumes

the remedy of habeas corpus with respect to remedies offered under the

PCRA.” Appellant’s Brief at 11 (citing Commonwealth v. West, 868 A.2d

1267 (Pa. Super. 2005), and Commonwealth v. Peterkin, 722 A.2d 638

(Pa. 1998)). Appellant’s claims involving the validity of his first-degree

murder conviction and the legality of his sentence clearly are cognizable

under the PCRA. See, e.g., Commonwealth v. Burkett, 5 A.3d 1260,

1275 (Pa. Super. 2010) (“PCRA review is limited to defendants who claim

they were wrongfully convicted and/or are serving an illegal sentence.”).

Thus, the PCRA Court properly treated Appellant’s petition under the PCRA.

      Before addressing Appellant’s remaining claims, however, we must

first determine whether the PCRA court correctly concluded that Appellant’s

pro se petition was untimely filed.

      The timeliness of a post-conviction petition is jurisdictional. See

Commonwealth v. Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013).

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

is final unless the petition alleges, and the petitioner proves, that an

exception to the time for filing the petition, set forth at 42 Pa.C.S.A. §

9545(b)(1)(i), (ii), and (iii), is met. A PCRA petition invoking one of these

                                      -3-
J-S29030-16


statutory exceptions must “be filed within 60 days of the date the claims

could have been presented.” Hernandez, 79 A.3d 651-52 (citations

omitted). See also 42 Pa.C.S.A. § 9545(b)(2).

      Appellant’s judgment of sentence became final on September 25,

2001, when the ninety-day time period for filing a writ of certiorari with the

United States Supreme Court expired. See 42 Pa.C.S.A. § 9545(b)(3);

U.S.Sup.Ct.R. 13. Therefore, Appellant needed to file the petition at issue by

September 25, 2002, in order for it to be timely. Appellant filed the instant

petition over ten years later; it is untimely unless he has satisfied his burden

of pleading and proving that one of the enumerated exceptions applies.

      Within his brief, Appellant has neither acknowledged the PCRA’s time

bar nor attempted to prove any exception thereto. Thus, the PCRA court

correctly concluded that it lacked jurisdiction to consider Appellant’s serial

PCRA petition. We therefore affirm the PCRA court’s order denying Appellant

post-conviction relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2016




                                     -4-